Case 18-09108-RLM-11              Doc 213 Filed 01/22/19 EOD 01/22/19 16:35:06                     Pg 1 of 15
                                 SO ORDERED: January 22, 2019.




                                 ______________________________
                                 Robyn L. Moberly
                                 United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


     In re:                                                  Chapter 11
                             1
     USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                             Debtor.


     ORDER GRANTING DEBTOR’S MOTION FOR ORDER ESTABLISHING
 CERTAIN NOTICE, CASE MANAGEMENT, AND ADMINISTRATIVE PROCEDURES

              This matter came before the Court on the Debtor’s Motion For Order Establishing Certain

 Notice, Case Management, and Administrative Procedures (the “Motion”) filed by USA

 Gymnastics (the “Debtor”) for an order pursuant to sections 102(1) and 105(a) of title 11 of the

 United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rules 1015(c), 2002,


 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11           Doc 213      Filed 01/22/19      EOD 01/22/19 16:35:06           Pg 2 of 15



 and 9007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and upon

 consideration of the Declaration of James Scott Shollenbarger; and the Court finds that (i) it has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this matter is a core

 proceeding within the meaning of 28 U.S.C. § 157(b)(2); (iii) the relief requested in the Motion is

 in the best interests of the Debtor, its estate, and creditors, and all parties in interest; and after due

 deliberation, and good and sufficient cause appearing therefore, the Court hereby determines the

 Motion should be GRANTED.

         IT IS HEREBY ORDERED:

         1.      The Motion is granted.

         1.      The Case Management Procedures attached hereto as Exhibit 1 are hereby approved

 and shall be implemented in the Debtor’s bankruptcy case.

         2.      This Court shall retain jurisdiction with respect to all matters arising from or related

 to the implementation of this Order.

                                                   ###




                                                     2
Case 18-09108-RLM-11   Doc 213   Filed 01/22/19   EOD 01/22/19 16:35:06   Pg 3 of 15



                                   EXHIBIT 1

                          Case Management Procedures
Case 18-09108-RLM-11            Doc 213       Filed 01/22/19       EOD 01/22/19 16:35:06           Pg 4 of 15



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


     In re:                                                  Chapter 11
                           1
     USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.


          NOTICE, CASE MANAGEMENT, AND ADMINISTRATIVE PROCEDURES

         On January 17, 2019, the Court entered an order (the “Procedures Order”) approving and
 implementing the following notice, case management, and administrative procedures (collectively,
 and as they may be amended by court order, the “Case Management Procedures”) in the chapter
 11 case filed by Debtor USA Gymnastics (the “Debtor”).

         Anyone may obtain a copy of the Procedures Order and any amendments thereto, as well
 as any document filed with the Court in the Debtor’s chapter 11 case by: (a) accessing the website
 maintained by Omni Management Group (the “Claims and Noticing Agent”) at
 https://omnimgt.com/usag (the “Case Website”); (b) contacting the Claims and Noticing Agent at
 (888) 682-0360; or (c) for a nominal fee, accessing the PACER system through the Court’s website
 at www.insb.uscourts.gov. Finally, paper copies of all pleadings filed in the Debtor’s chapter 11
 case may be available from the Clerk of the Court pursuant to the Court’s procedures and the
 miscellaneous fee schedule of the Southern District of Indiana.

         Pursuant to the Procedures Order, all notices, motions, applications, briefs, memoranda,
 affidavits, declarations, objections, responses, replies, and other documents filed in the Debtor’s
 chapter 11 case are subject to, and will not be deemed properly served unless they are served in
 accordance, with these Case Management Procedures as they may be amended by court order from
 time to time. Any party claiming that another party has not complied with the Case Management
 Procedures shall notify that party and the Court.

         To the extent the Case Management Procedures conflict with the Federal Rules of
 Bankruptcy Procedure (the “Bankruptcy Rules”), the Local Rules of the United States
 Bankruptcy Court for the Southern District of Indiana (the “Local Rules”), or the accompanying
 Procedures Manual, the Case Management Procedures shall govern and supersede such rules,
 provided, however, that the hearing and notice provisions of the Case Management procedures
 shall not apply to any disclosure statements or plans.




 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11       Doc 213     Filed 01/22/19     EOD 01/22/19 16:35:06         Pg 5 of 15



      ALL PARTIES IN INTEREST ARE STRONGLY ENCOURAGED TO REVIEW
 THESE CASE MANAGEMENT PROCEDURES IN THEIR ENTIRETY AND CONSULT
 THEIR OWN LEGAL COUNSEL WITH RESPECT TO THE MATTERS DISCUSSED
 HEREIN PRIOR TO FILING ANY DOCUMENTS IN THIS CHAPTER 11 CASE.

                         CASE MANAGEMENT PROCEDURES

 I.   Omnibus Hearings

      A.     All Matters To Be Heard At Omnibus Hearings

              The following will be considered and/or heard only at monthly omnibus hearings
      scheduled in advance by the Court (each an “Omnibus Hearing”), unless the Court orders
      otherwise: all motions, pleadings, applications, and other requests of relief, all objections
      and responses, and replies thereto, and all other matters. All motions, pleadings, requests
      for relief, or other matters that purport to set a hearing on a date and/or time at which no
      Omnibus Hearing is set shall automatically and without court order be scheduled to be
      heard at the next Omnibus Hearing that is at least twenty-one (21) days after the date such
      motion, pleading, or request for relief was actually filed with the Court.

      B.     Emergency Hearings

              Notwithstanding any procedure set forth herein, in the event that, in the reasoned
      determination of a movant or applicant, a motion or application of a party or entity other
      than the Debtor requests emergency or expedited relief:

             (i)     Such movant or applicant shall contact counsel for the Debtor requesting
                     that such motion or application be considered on an expedited basis.

             (ii)    In the event that counsel for the Debtor disagrees with the movant’s or
                     applicant’s determination regarding the emergency or expedited nature of
                     the relief requested, such movant or applicant, as the case may be, shall
                     (i) inform the Court of such disagreement via telephone, and thereafter
                     (ii) arrange for a chambers conference, telephonic or in-person, to be held
                     among the Court, counsel for the Debtor, and such movant or applicant to
                     discuss such disagreement. In the event that, following such chambers
                     conference, the Court agrees with the position of such movant or applicant
                     regarding the necessity for expedited consideration, such movant or
                     applicant may request a hearing to be held on a hearing day prior to the next
                     applicable Omnibus Hearing. Any such motion or application must state
                     with specificity the reason why an emergency exists or why there is a need
                     for expedited treatment, indicate in the caption thereof that it is an
                     emergency motion, and certify the fact that a chambers conference,
                     telephonic or in-person, was held and the concurrence of the Court as to the
                     necessity for expedited consideration. In the event that the Court grants
                     such emergency treatment, the Court shall direct the requisite notice and
                     shall set a hearing date and time. On the hearing day on which the matter
                     is scheduled (the “Hearing Day”), the Court shall first consider the


                                               2
Case 18-09108-RLM-11       Doc 213     Filed 01/22/19     EOD 01/22/19 16:35:06         Pg 6 of 15



                     propriety of emergency treatment, whether adequate notice has been given,
                     and whether there has been adequate opportunity for parties to be heard. In
                     the event that the Debtor seeks emergency or expedited relief, such request
                     for emergency or expedited consideration shall be upon prior notice to
                     counsel for any statutory committee and an opportunity to be heard.

             (iii)   In the event that counsel for the Debtor does not disagree with the movant’s
                     or applicant’s determination regarding the emergency or expedited nature
                     of the relief requested, such movant or applicant may, by proposed
                     scheduling order, request a hearing to be held on a Hearing Day prior to the
                     next applicable Omnibus Hearing. Any such motion or application must
                     certify the agreement of expedited treatment by counsel for the Debtor, state
                     with specificity the reason why an emergency exists or why there is a need
                     for expedited treatment, and indicate in the caption thereof that it is an
                     emergency motion. In the event that the Court grants such emergency
                     treatment, the Court shall direct the requisite notice and shall set a hearing
                     date and time. On the Hearing Day on which the matter is scheduled, the
                     Court shall first consider the propriety of emergency treatment, whether
                     adequate notice has been given, and whether there has been adequate
                     opportunity for parties to be heard.

      C.     First Five Omnibus Hearings

               The Court has set the following dates and times (all prevailing Eastern Time) as the
      first five Omnibus Hearings:

             (i)     January 16, 2019 at 1:30 p.m.

             (ii)    February 21, 2019 at 1:30 p.m.

             (iii)   March 28, 2019 at 1:30 p.m.

             (iv)    April 17, 2019 at 1:30 p.m.

             (v)     May 15, 2019 at 1:30 p.m.

      D.     Future Hearings

             At or before the last Omnibus Hearing scheduled in Section I.C above or scheduled
      in any subsequent notice, the Debtor shall request that additional Omnibus Hearings be
      scheduled. All future Omnibus Hearings scheduled by the Court shall be posted in a filing
      entered on the Case Website and the Court’s CM/ECF docket.

      E.     Participation In Omnibus Hearings By Telephone.

              The Debtor shall set forth in notices of Omnibus Hearings a dial in number for the
      participation in the Omnibus Hearings in the Debtor’s chapter 11 case by telephone
      conference. Any party filing a motion, application, or other pleading, including, without


                                               3
Case 18-09108-RLM-11       Doc 213      Filed 01/22/19     EOD 01/22/19 16:35:06        Pg 7 of 15



       limitation, any objection or response thereto, may participate in an Omnibus Hearing by
       telephone conference. Any party not submitting a pleading, but interested in monitoring
       the Court’s proceedings, may participate by telephone conference in “listen-only” mode.
       Under no circumstances may any party record or broadcast the proceedings conducted by
       the Court. In the event witness testimony will be heard during any hearing, the witness(es)
       may not participate in the hearing by telephone, but rather must appear in the courtroom.
       Any attorney wishing to interrogate witnesses shall also appear in the courtroom.

 II.   Requests For Service By Email.

       A.     2002 Notice Request. A request for notice pursuant to Bankruptcy Rule 2002 (a
              “2002 Notice Request”) filed with the Court shall be deemed proper if and only if
              it:

              1.      provides an address at which documents filed with the Court by the Debtor
                      may be served by email by the Debtor unless accompanied by the
                      certification described in Section II.D;

              2.      provides an address at which all documents filed with the Court and served
                      by all entities may be served by (i) U.S. mail, (ii) hand delivery, and/or
                      (iii) overnight delivery;

              3.      provides the telephone number of each entity; and

              4.      specifies the entity’s local counsel, if applicable, and the counsel, if any,
                      primarily responsible for matters before the Court but not having an office
                      within this District.

       B.     Appearance Request. Interested parties or their counsel who, pursuant to Local
              Rule B-9010-1(a), wish to receive copies of all documents (other than proofs of
              claim) filed in these cases shall file an appearance (an “Appearance Request”).
              An Appearance Request filed with the Court shall be deemed proper if and only if
              it:

              1.      provides an address at which documents filed with the Court by the Debtor
                      may be served by email by the Debtor unless accompanied by the
                      certification described in Section II.D below;

              2.      provides an address at which all documents filed with the Court and served
                      by all entities may be served by (i) U.S. mail, (ii) hand delivery, and/or
                      (iii) overnight delivery;

              3.      provides the telephone number of each entity; and

              4.      specifies the entity’s local counsel, if applicable, and the counsel, if any,
                      primarily responsible for matters before the Court but not having an office
                      within this District.



                                                4
Case 18-09108-RLM-11       Doc 213      Filed 01/22/19    EOD 01/22/19 16:35:06         Pg 8 of 15



        C.    Filing Requests For Documents Requires Email Address. All 2002 Notice
              Requests and Appearance Requests, whether already filed or filed in the future,
              shall automatically be deemed improper and of no effect, unless such 2002 Notice
              Requests and Appearance Requests comply with the procedures set forth herein
              (including without limitation the requirement that all 2002 Notice Requests and
              Appearance Requests must include an available email address to receive notice),
              unless accompanied by the certification described in Section II.D below.

        D.    Certification Opting Out Of Email Service. Any individual or entity filing a
              2002 Notice Request or Appearance Request who does not maintain (and cannot
              practicably obtain) an email address and thereafter cannot receive service by email
              must include on the 2002 Notice Request or Appearance Request a certification to
              that effect (the “Certification”). The Certification shall include a statement
              certifying that the individual or entity (a) does not maintain an email address, and
              (b) cannot practicably obtain an email address at which the individual or entity
              could receive service by email.

        E.    Email Address Required. If a 2002 Notice Request or an Appearance Request
              fails to include an email address or the Certification, the Debtor shall forward a
              copy of the Case Management Procedures to such party within five (5) business
              days requesting an email address. If neither an email address nor the Certification
              is provided in response to such request, such party shall not be added to the 2002
              List or the Appearance List (as each term is defined below), as applicable, or served
              with copies of Court Filings (as defined below) unless such Court Filings directly
              affect such party.

        F.    2002 Notice List And Appearance List. The Claims and Noticing Agent shall be
              responsible for maintaining an updated list of those who have submitted a 2002
              Notice Request (the “2002 List”) and an Appearance Request (the “Appearance
              List”). It is the responsibility of each entity submitting a 2002 Notice Request or
              Appearance Request to file an updated 2002 Notice Request or Appearance Request
              as necessary to reflect changes of email address, contact person, or otherwise. No
              person or entity will be removed from the 2002 List or Appearance List prior to the
              filing of a document by the person or entity requesting such removal or the Court
              entering an order directing such removal.

 III.   Filing And Notice Procedures.

        A.    Procedures Established For All Court Filings. All documents filed in the
              Debtor’s chapter 11 case, including but not limited to all notices, motions,
              applications, and other requests for relief, all briefs, memoranda, affidavits,
              declarations, and other documents filed in support of such papers seeking relief
              (collectively, the “Requests for Relief”) and all objections and responses to such
              Requests for Relief (collectively, the “Objections”) and replies in support
              (“Replies” or a “Reply” and together with the Requests for Relief and all other
              filed documents, the “Court Filings”) shall be filed with the Court and served in
              accordance with the notice procedures set forth herein; provided, however, that the


                                                5
Case 18-09108-RLM-11     Doc 213      Filed 01/22/19     EOD 01/22/19 16:35:06          Pg 9 of 15



            notice procedures set forth herein shall not apply to Court Filings listed in Section
            III.E below.

      B.    Definition Of Entities Entitled To Service. All Court Filings shall be served on
            the Court, the Core Group (defined below), the 2002 List, the Appearance List (each
            as defined herein and, collectively, the “Service List”) and the Affected Entities (as
            defined herein), according to the notice procedures described herein. A Court Filing
            is deemed not to have been properly served until served on all of the parties in the
            Core Group.

            1.     Core Group. The following entities shall comprise the core group of
                   entities in the Debtor’s bankruptcy case (collectively, the “Core Group”):
                   (i) the Debtor; (ii) the Debtor’s counsel; (iii) the Office of the United States
                   Trustee; (iv) the U.S. Olympic Committee; and (v) the Additional Tort
                   Claimants Committee Of Sexual Abuse Survivors (the “Sexual Abuse
                   Survivors’ Committee”).

            2.     2002 List. This group shall be comprised of all entities who have filed a
                   2002 Notice Request pursuant to Bankruptcy Rule 2002 and these Case
                   Management Procedures.

            3.     Appearance List. This group shall be comprised of all entities who have
                   filed an Appearance Request. An entity added to the Appearance List must
                   serve a copy of the revised Appearance List on all parties appearing on the
                   list.

            4.     Affected Entity. This group shall be comprised of all entities with a
                   particularized interest in the subject matter of the particular Court Filing
                   (each, an “Affected Entity”).

            5.     Updating And Maintaining The Service List. The Claims and Noticing
                   Agent shall update the initial service list within fifteen (15) days of an order
                   approving the Case Management Procedures; thereafter the Service List
                   shall be updated every thirty days (30) for the six months following the
                   petition date (December 5, 2018). Each updated Service List shall be filed
                   with the Clerk and posted on the Court’s ECF system.

      C.    Notice And Service Of Filings For Relief, Objections Thereto, Replies Thereto,
            And Orders.

            1.     Notice Of Filing For Relief. Any entity filing a Request for Relief shall
                   file and serve a notice of such Request for Relief that complies with the
                   procedures set forth herein.

            2.     Contents Of Notice Of Request For Relief. Each notice of Request for
                   Relief shall conspicuously state: (i) the title of the Request for Relief; the
                   time and date of any deadline to object thereto (which deadline shall be in
                   accordance with Section III.C.2(a) below); (iii) the Omnibus Hearing (or


                                              6
Case 18-09108-RLM-11    Doc 213    Filed 01/22/19      EOD 01/22/19 16:35:06         Pg 10 of 15



                  other hearing as ordered by the Court) for which the Request for Relief (the
                  “Applicable Hearing”) is set to be considered by the Court; and (iv) a
                  statement that the relief requested in the Request for Relief may be granted
                  by the Court without a hearing if no Response thereto is timely filed and
                  served in accordance with these Case Management Procedures.

                  (a)     Deadline For Objections and Replies.

                          (i)     Unless otherwise ordered by the Court, the deadline to file
                                  Objections to Requests for Relief (the “Objection
                                  Deadline”) shall be 4:00 p.m. (prevailing Eastern Time) on
                                  the seventh (7th) calendar day before the Applicable
                                  Hearing.

                          (ii)    The Objection Deadline may be extended with the consent
                                  of the entity filing the Request for Relief to a date and time
                                  that is no later than three (3) days before the Applicable
                                  Hearing.

                          (iii)   Unless otherwise ordered by the Court, the deadline to file a
                                  Reply to an Objection (the “Reply Deadline”) shall be 4:00
                                  p.m. (prevailing Eastern Time) on the third (3rd) calendar
                                  day before the Applicable Hearing.

                  (b)     Setting The Applicable Hearing. Except as otherwise provided
                          herein, in title 11 of the United States Code, 11 U.S.C. §§ 101–1532
                          (the “Bankruptcy Code”), or the Bankruptcy Rules, the relief
                          requested in a Request for Relief shall not be considered by the
                          Court unless the Request for Relief is filed and served in accordance
                          with the Case Management Procedures at least twenty-one (21)
                          calendar days prior to the Applicable Hearing, unless otherwise
                          ordered by the Court; provided, however, that if the Request for
                          Relief is served by U.S. Mail, the Request for Relief shall not be
                          considered by the Court unless the Request for Relief is filed and
                          served in accordance with the Case Management Procedures at least
                          twenty-four (24) calendar days prior to the applicable hearing,
                          unless otherwise ordered by the Court.

             3.   Manner Of Service.

                  (a)     Standing Order No. 04-0005 entered September 9, 2004 (the
                          “Electronic Filing Order”) approved the Administrative
                          Procedures Concerning Electronic Case Files in this District (the
                          “Electronic Case Files Procedures”). Paragraph II.B.4 of the
                          Electronic Case Files Procedures states: “The ‘Notice of Electronic
                          Filing’ that is automatically generated by the Court’s ECF system
                          constitutes service or notice of the filed documents on registrants.



                                            7
Case 18-09108-RLM-11    Doc 213    Filed 01/22/19      EOD 01/22/19 16:35:06         Pg 11 of 15



                          Parties who are not registrants must be provided notice or service of
                          any pleading or other documents electronically filed in accordance
                          with the Federal Rules of Bankruptcy Procedure and Local Rules of
                          the Bankruptcy Court for the Southern District of Indiana.”

                  (b)     Any entity required to serve a “registrant” (as defined in the
                          Electronic Case Files Procedures) shall be deemed to have served
                          such registrant upon filing the document with the Court.

                  (c)     Service By All Entities. All entities are authorized to serve Court
                          Filings by U.S. mail, hand, and/or overnight delivery.

                          (i)     Service By All Entities To Core Group. All entities (except
                                  for the Debtor and the Sexual Abuse Survivors’ Committee)
                                  shall serve all Requests for Relief on the Core Group by hand
                                  or overnight delivery, or through the Court’s ECF system,
                                  subject to the Electronic Filing Order.

                          (ii)    Service By All Entities To 2002 List, Appearance List,
                                  And Affected Entities. All entities (except for the Debtor
                                  and the Sexual Abuse Survivors’ Committee) shall serve all
                                  Requests for Relief on the 2002 List, Appearance List, and
                                  Affected Entities (a) by U.S. Mail, hand or overnight
                                  delivery, or through the Court’s ECF system, subject to the
                                  Electronic Filing Order, if the Request for Relief is filed and
                                  served at least twenty-four (24) days prior to the Applicable
                                  Hearing, and (b) by hand or overnight delivery or through
                                  the Court’s ECF system, subject to the Electronic Filing
                                  Order, if the Request for Relief is filed and served less than
                                  twenty-four (24) days but at least twenty-one (21) days prior
                                  to the Applicable Hearing.

                          (iii)   Courtesy Service to the Court. All entities other than the
                                  United States Trustee shall provide courtesy copies of all
                                  Court Filings regarding non-Omnibus Hearing matters to the
                                  Court by hand or overnight delivery to the Chambers of
                                  Chief Judge Robyn L. Moberly, Room 335, 46 East Ohio
                                  Street, Indianapolis, Indiana 46204

                  (d)     Service By Email.

                          (i)     Only the Debtor, the Sexual Abuse Survivors’ Committee,
                                  their counsel, and the Claims and Noticing Agent (at the
                                  direction of the Debtor) are authorized to serve documents
                                  by email. Unless otherwise provided for in these Case
                                  Management Procedures, any Court Filings served by the
                                  Debtor or the Sexual Abuse Survivors’ Committee via email



                                             8
Case 18-09108-RLM-11    Doc 213    Filed 01/22/19      EOD 01/22/19 16:35:06         Pg 12 of 15



                                  shall be deemed to constitute proper service for all parties
                                  who are sent such email service.

                          (ii)    All documents served by email shall include access to an
                                  attached computer file or weblink containing the entire
                                  document, including the proposed form(s) of order and any
                                  exhibits, attachments, or other materials in the following
                                  format: (i) in “.pdf” format, readable by Adobe Acrobat or
                                  another equivalent document reader program commonly
                                  available without cost, or (ii) in ASCII or “text only” format,
                                  readable by commonly used word processing programs.

            4.    Service Of Requests For Relief. Except as described below or as
                  authorized by the Court, all Requests for Relief shall be served upon the
                  Service List and on each Affected Entity.

                  (a)     Service Of Requests For Relief For Which Particular Notices
                          Are Required By Bankruptcy Rules 2002(A)(2), 2002(A)(3),
                          4001, 6004, 6006, 6007, Or 9019. All Court Filings for which
                          particular notices are required by Bankruptcy Rules 2002(a)(2),
                          2002(a)(3), 4001, 6004, 6006, 6007, or 9019 shall be served on those
                          entities on the Service List and each Affected Entity, except as
                          modified herein and unless otherwise authorized by the Court.

                  (b)     Service Of Requests For Relief Pursuant To 11 U.S.C. §§ 363(B)
                          And 554. Notwithstanding Bankruptcy Rule 2002(a)(2) or 6007,
                          Requests for Relief related to the use, sale, lease, or abandonment of
                          property other than in the ordinary course of business shall be served
                          only on those entities on the Service List and each entity asserting
                          an interest in such property; provided however, that if the Request
                          for Relief relates to the sale of substantially all of the Debtor’s
                          assets, the movant shall seek authority to limit notice from that
                          which the Bankruptcy Code, the Bankruptcy Rules, and the Local
                          Rules require.

                  (c)     Service Of Other Filings For Relief Described In Bankruptcy
                          Rule 2002. Except as set forth herein or as otherwise authorized by
                          the Court, notice of contested matters and adversary proceedings
                          described in Bankruptcy Rule 2002 shall be served in accordance
                          thereof.

            5.    Service Of Objections. All Objections shall be filed with the Court and
                  served upon the entity filing the Request for Relief so as to be actually
                  received prior to the Objection Deadline, upon those entities on the Service
                  List, and upon each Affected Entity, with such Affected Entities to be
                  determined based on the particular Court Filing being served.




                                             9
Case 18-09108-RLM-11    Doc 213      Filed 01/22/19      EOD 01/22/19 16:35:06         Pg 13 of 15



            6.     Service Of Replies. All Replies to Objections shall be filed with the Court
                   and served upon the entity filing the Objection so as to be actually received
                   prior to the Reply Deadline.

            7.     Service Of Orders. Entities drafting orders that are entered by the Court
                   are not required to serve copies of such order upon receipt thereof.

            8.     Filing Certificates Of Service. The Debtor shall file a certificate of service
                   as soon as practicable, but in all events prior to the Applicable Hearing.

       D.   Requests For Relief To Modify The Automatic Stay Under Section 362 Or For
            A Determination That The Automatic Stay Is Inapplicable. Unless the Court
            orders otherwise, if a motion filed to lift the automatic stay under section 362 of the
            Bankruptcy Code or seeking a determination that the automatic stay does not apply
            (a “Lift Stay Motion”) is filed more than twenty-one (21) days before the next
            Omnibus Hearing, the date of the “request” to modify the stay (or determine it to
            be inapplicable) with respect to such Lift Stay Motion shall be the next Omnibus
            Hearing, and (b) if a Lift Stay Motion is filed twenty-one (21) or fewer days before
            the next Omnibus Hearing, the date of the “request” to modify the stay (or
            determine it to be inapplicable) with respect to such Lift Stay Motion shall be the
            Omnibus Hearing following the next Omnibus Hearing unless the movant has
            refused to waive the 30-day requirement under §362(e)(1), in such case, the motion
            will be heard on the date determined by the Court. Unless the Court orders
            otherwise, the objection deadline shall be seven (7) days prior to the date of the
            Applicable Hearing. If a duly scheduled Lift Stay Motion is adjourned, on the
            consent of the Debtor and the moving party, to a date at least thirty (30) days after
            the Request for Relief was made, the moving party shall be deemed to have
            consented to the continuation of the automatic stay pending a final hearing and
            determination under section 362(d) of the Bankruptcy Code, and shall be deemed
            to have waived its right to assert the termination of the automatic stay under section
            362(e) of the Bankruptcy Code. If a hearing in connection with a Lift Stay Motion
            requires the presentation of evidence, the movant shall inform, in writing, the Court
            and counsel for the Debtor of any such intention, the manner of presentation, the
            number of potential witnesses, and the expected length of such presentation, no
            later than three (3) business days prior to the date of the Applicable Hearing.

       E.   Filings For Relief Not Affected By These Notice Procedures. Unless otherwise
            ordered by the Court, the Case Management Procedures specifically described
            herein shall not supersede the requirements for notice of the matters or proceedings
            described in the following Bankruptcy Rules:

            1.     Bankruptcy Rule 2002(a)(1), (3), (4);

            2.     Bankruptcy Rule 2002(b); and

            3.     Bankruptcy Rule 2002(f)(1), (2), (3), (6), (8).




                                              10
Case 18-09108-RLM-11      Doc 213    Filed 01/22/19     EOD 01/22/19 16:35:06         Pg 14 of 15



       F.    Right To Request Special Notice Procedures. Nothing herein shall prejudice
             (a) the right of any entity to move the Court to further limit or expand notice of
             contested matters and adversary proceedings upon a showing of good cause,
             including without limitation the right to file a motion seeking emergency ex parte
             relief or relief upon shortened notice; or (b) the right of any entity to request an
             enlargement or reduction of any time period under Bankruptcy Rules 9006(b) or
             9006(c).

 IV.   Computation Of Time.

       A.    Applicability Of Bankruptcy Rule 9006. Except as otherwise set forth in these
             Case Management Procedures, Bankruptcy Rule 9006 shall be used to compute any
             period of time prescribed or allowed by these Case Management Procedures.

 V.    Proposed Hearing Agendas.

       A.    Proposed Hearings. No later than 12:00 p.m. (prevailing Eastern Time) the day
             before each Omnibus Hearing, the Debtor shall file with the Court a Proposed
             Hearing Agenda setting forth each matter to be heard at such hearing and the order
             in which such matters will be heard (the “Proposed Hearing Agenda”).

             1.     The Proposed Hearing Agenda shall constitute merely a proposal for the
                    convenience of the Court and counsel and is not determinative of the matters
                    to be heard on that day or whether there will be a settlement or continuance.

             2.     The Proposed Hearing Agenda is expected to include:

                    (a)     The docket number and title of each matter to be scheduled for
                            hearing on the next Hearing Day;

                    (b)     Whether the matter has been adjourned;

                    (c)     Whether the matter is contested or uncontested;

                    (d)     The Debtor’s estimate of the time required for the Applicable
                            Hearing;

                    (e)     Other comments that will assist the Court in organizing its docket
                            for the day (for example, if a request for continuance or withdrawal
                            of the matter is expected);

                    (f)     A suggestion for the order in which the matters should be addressed;
                            and

                    (g)     The phone number and passcode for telephonic participation in the
                            Applicable Hearing, and the telephone number and passcode for the
                            next scheduled Omnibus Hearing.



                                              11
Case 18-09108-RLM-11       Doc 213      Filed 01/22/19     EOD 01/22/19 16:35:06         Pg 15 of 15



              3.      On the Hearing Day, the Court may, or may not, accept the Proposed
                      Hearing Agenda.

 VI.   Automatic Extension Of Certain Periods.

       If a Request for Relief to extend the time to take any action is filed prior to the expiration
       of the period described by the Bankruptcy Code, the Bankruptcy Rules, the Local Rules,
       or an order of the Court, the time to so act shall automatically be extended until the Court
       considers and rules upon the Request for Relief, without the necessity for the entry of an
       “interim” order extending such period until such time as the Court can consider and rule
       upon such Request for Relief.




                                                12
